   8:20-cr-00324-RFR-MDN Doc # 29 Filed: 01/25/21 Page 1 of 1 - Page ID # 46




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiff,                                         8:20CR324

         vs.
                                                                             ORDER
ANTHONY D. GILL,

                         Defendant.


        This matter is before the Court on Defendant's MOTION TO RE-OPEN PRE-TRIAL
MOTION DEADLINE [28]. The Court notes that a jury trial as to this defendant is set for March 1,
2021, before District Judge Robert F. Rossiter. For good cause shown, I find that the motion should
be granted. Defendant will be given an approximate thirty (30) day extension. Leave is given to file
pretrial motions on or before February 24, 2021. Accordingly,
        IT IS ORDERED:
        1. Defendant's MOTION TO RE-OPEN PRE-TRIAL MOTION DEADLINE [28] is granted.
Pretrial motions shall be filed on or before February 24, 2021.
        2. Defendant’s jury trial scheduled for March 1, 2021, is cancelled, and shall be rescheduled
upon the expiration of the February 24, 2021, pretrial motion filing deadline.
        3. The ends of justice have been served by granting such motion and outweigh the interests of
the public and the defendant in a speedy trial. The additional time arising as a result of the granting
of the motion, i.e., the time between January 25, 2021, and February 24, 2021, shall be deemed
excludable time in any computation of time under the requirement of the Speedy Trial Act for the
reason defendant's counsel required additional time to adequately prepare the case, taking into
consideration due diligence of counsel, and the novelty and complexity of this case. The failure to
grant additional time might result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(A) & (B).


        Dated this 25th day of January, 2021.

                                                         BY THE COURT:

                                                         s/ Michael D. Nelson
                                                         United States Magistrate Judge
